 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11        ALEXIS AGUILAR,                        1:17-cv-01190-DAD-GSA-PC
12                             Plaintiff,        FINDINGS AND RECOMMENDATIONS,
                                                 RECOMMENDING THAT THIS CASE BE
13                  v.                           DISMISSED, WITH PREJUDICE, FOR
                                                 FAILURE TO STATE A CLAIM
14        D. CARPIO, et al.,                     (ECF No. 21.)
15                                               OBJECTIONS, IF ANY, DUE WITHIN 14 DAYS
16

17

18   I.       BACKGROUND
19            Alexis Aguilar (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. On August 14, 2017, Plaintiff filed the
21   Complaint commencing this action. (ECF No. 1.) On July 17, 2018, the court screened the
22   Complaint and issued an order dismissing the Complaint for failure to state a claim, with leave
23   to amend. (ECF No. 14.) On November 8, 2018, Plaintiff filed the First Amended Complaint,
24   which is now before the court for screening. 28 U.S.C. § 1915A. (ECF No. 21.)
25   II.      SCREENING REQUIREMENT
26            The court is required to screen complaints brought by prisoners seeking relief against a
27   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
28   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

                                                      1
 1   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 2   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 3   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 4   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 5   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 6           A complaint is required to contain “a short and plain statement of the claim showing that
 7   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 8   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 9   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
10   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
11   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
12   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
13   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
14   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
15   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
16   conclusions are not.     Id.   The mere possibility of misconduct falls short of meeting this
17   plausibility standard. Id.
18   III.    SUMMARY OF FIRST AMENDED COMPLAINT
19           Plaintiff is a state prisoner incarcerated at the Deuel Vocational Institution in Tracy,
20   California. The events at issue in the First Amended Complaint allegedly occurred at the
21   California Correctional Institution (CCI) in Tehachapi, California, when Plaintiff was
22   incarcerated there in the custody of the California Department of Corrections and Rehabilitation
23   (CDCR). Plaintiff names as defendants D. Carpio (Mail Room Supervisor), and Jefferey Beard
24   (Secretary, CDCR) (collectively, “Defendants”).
25           Plaintiff alleges as follow. Plaintiff subscribed to a publication titled Artnews from April
26   2013 through September 2015. Artnews is an art magazine published since 1902, with art
27   ranging from prehistoric to more contemporary art, published eleven times per year. On many
28   occasions Plaintiff received issues of Artnews that depicted nude breasts or nude models in

                                                        2
 1   artistic settings, and none of these depictions were obscene. At all times the magazine portrayed
 2   art, not obscenity. The magazine was informative about art and artists, and as a whole did not
 3   appeal to a prurient interest nor lack serious artistic material. Pursuant to state regulations
 4   regarding obscene material, previous and subsequent Artnews publications were not deemed to
 5   be a threat to the institution even though they depicted more nudity than the publication in
 6   question.
 7          On June 28, 2015, Plaintiff realized that his Artnews issues from February and June 2015
 8   had not been delivered to him. Plaintiff submitted a form 22 request-for-interview addressed to
 9   defendant Carpio and asked her (Carpio) to send him the 1819 form (Notification of Disapproval
10   Mail/Packages/Publications CDCR 1819).          Defendant Carpio was in violation of CDCR
11   regulations, the DOM (Department Operations Manual), and due process for failing to timely
12   notify Plaintiff that his mail was withheld.
13          On June 30, 2015, Plaintiff received a response from defendant Carpio informing him
14   that the 1819 form for the February 2015 Artnews was attached, with her explanation of why the
15   issue was withheld. The 1819 form was dated February 13, 2015, but Plaintiff had not seen or
16   received it in February. Defendant Carpio had signed the form February 13, 2015 as the date
17   being “forwarded to inmate.” FAC at 3 ¶ 13. In addition, the form listed Plaintiff as being housed
18   in B-8B-210, but Plaintiff did not move into cell B-8B-210 until June 4, 2015. Prison officials
19   claimed the publication was withheld because it met the disapproval criteria denoted in CCR Tit.
20   15 § 3135(d)(1), that it “portrays sexually explicit materials . . . pages 25 and 40 show the areola
21   and nipple of female bodies.” FAC at 20-21 ¶ 15.
22          Artnews Appeal
23          On June 30, 2015, Plaintiff filed a form 602 appeal explaining why he should receive the
24   withheld magazine. On July 2, 2015, Plaintiff received notification that the 602 was cancelled
25   for exceeding time constraints. Appeals coordinator M. Dailo [not a defendant] notified Plaintiff
26   that “the notification of disapproval was sent to you Feb. 2015, and this appeal was received in
27   July 2015. This is well beyond the 30-day time limit.” FAC at 4 ¶ 17. Plaintiff filed another
28   602 based on the wrongful cancellation of the appeal and explained that defendant Carpio sent

                                                      3
 1   him the 1819 form on that date, forged the document, and made it appear as if it was sent in
 2   February 2015. On August 10, 2015, Plaintiff was interviewed telephonically by Appeals
 3   Coordinator J. Zanchi [not a defendant]. Plaintiff explained to Zanchi about the timeliness issue
 4   of the appeal and Zanchi told Plaintiff he would receive a response. The appeal was denied at
 5   the Second level of review by E. Garcia [not a defendant]. Plaintiff pursued the appeal to the
 6   highest level, exhausting his remedies.
 7          Juxtapoz Appeal
 8          In June 2015, Plaintiff subscribed to an art publication titled Juxtapoz. Some articles in
 9   the publication depicted nudity, but none appeared to be pornographic or appealed to a prurient
10   interest. On July 3, 2015, Plaintiff received a 1819 form dated July 2, 2015, informing him that
11   the publication Juxtapoz was withheld due to it being listed on the Centralized Disapproved
12   Publications List (Banned List). Plaintiff disagreed with the blanket ban because the publication,
13   whose only theme is art, was not obscene. Plaintiff asserts that the ban seemed to be an
14   exaggerated response given that CDCR allows transgender inmates with augmented breasts to
15   walk the prison recreational and indoor setting without their shirts on, exposing their breasts, and
16   heavily tattooed inmates are allowed to expose their tattoos which often depict nude women
17   exposing their breasts and sometimes depict sexual intercourse.
18          On July 29, 2015, Plaintiff filed a 602 appeal because he disagreed with the outright
19   blanket ban. The 602 was returned to Plaintiff on July 30, 2015, Plaintiff again submitted it on
20   July 30, 2015, by giving it to the officers conducting mail pick-up. The Appeals Coordinator
21   accepted the appeal, assigned it log no. CCI-0-15-01635, and assigned a due date of October 18,
22   2015. Plaintiff followed up on the appeal and was told on October 6, 2015 by Zanchi that the
23   appeal “was completed on October 6, 2015 and mailed to you via institutional mail.” FAC at 6-
24   7 ¶¶ 33, 34. Plaintiff did not receive it and followed up with Appeals Coordinator Sergeant
25   Spears [not a defendant] and was given a copy of the 602 from his file on October 16, 2015.
26   Plaintiff noticed that the 602 copy was incomplete -- pages were missing -- and informed Spears
27   who looked for the pages and could not find them.
28   ///

                                                      4
 1          Appeal Requesting Investigation of Missing Pages of Juxtapoz Appeal
 2          On October 15, 2015, Plaintiff filed a 602 asking for an investigation of the disappearance
 3   of the pages from the Juxtapoz appeal. On October 28, 2015, the October 15th appeal was
 4   granted and Plaintiff received a “treat as original” copy of the Juxtapoz appeal. FAC at 7 ¶ 41.
 5   However, Plaintiff noticed that Zanchi did not conduct the investigation and neglected to
 6   interview Plaintiff face-to-face. Plaintiff pursued the October 15th appeal to the highest level of
 7   review, exhausting his remedies.
 8          Juxtapoz Appeal, continued
 9          Plaintiff noticed on his copy of the Juxtapoz appeal that it was assigned to “OPS”1 and
10   defendant Carpio was tasked with conducting an interview. FAC at 8 ¶ 43. Defendant Carpio
11   falsely noted on the appeal that she had conducted an interview with Plaintiff on September 18,
12   2017 in the “H.U.” (Housing Unit). Id. Plaintiff did not receive such interview.
13          Plaintiff alleges that defendant Carpio “retaliated, harassed, intentionally obstructed
14   and/or frustrated, and discarded Plaintiff’s grievance because [] Plaintiff exercised his rights to
15   file a grievance on 7-2-15 against Defendant Carpio.” Plaintiff alleges that defendant Carpio
16   harmed Plaintiff and chilled his First Amendment rights, with Carpio’s conduct not undertaken
17   to advance a legitimate penological interest.
18          The appeals coordinator noted on the appeal that it was delivered to Plaintiff on October
19   7, 2015, not October 6, 2015 as Zanchi had claimed. E. Garcia [not a defendant] denied the
20   appeal. Plaintiff submitted the appeal to the third level reviewer on October 28, 2015. In January
21   2016, Plaintiff received notice that the appeal was cancelled for exceeding time constraints.
22          Appeal Objecting to Cancellation of Juxtapoz Appeal
23          Plaintiff filed appeal Log no. 15-05228 explaining that the cancellation of the Juxtapoz
24   publication was made in error because he had not exceeded time constraints. The appeal was
25   denied at the third level, exhausting all available remedies.
26          The Banned List
27

28
                    1
                        Plaintiff does not explain the meaning of “OPS.”

                                                            5
 1          Prison official, defendant Beard, implemented a policy of completely banning artistic,
 2   non-obscene publications indefinitely, which prohibits Plaintiff from receiving his publication
 3   titled Juxtapoz. The ban is not on a case-by-case basis as denoted in the Thornburg case. This
 4   is an exaggerated response given that many of the art publications on the list are no more graphic
 5   than what many prisoners have tattooed on their bodies, and the tattooed inmates are never told
 6   to cover themselves. Also, Plaintiff has seen inmates receive publications whose main theme is
 7   women in lingerie in provocative poses. Since Plaintiff arrived 2009, he has not seen any
 8   violence or harassment of anyone due to art publications.
 9          Plaintiff filed numerous form 22 requests to the law library, defendant Carpio, Sgt.
10   Whitson [not a defendant], and Warden Worland [not a defendant] for a copy of the current
11   Centralized List of Disapproved Publications (CLDP). Defendant Carpio responded on August
12   31, 2015, claiming that she (Carpio) had sent Plaintiff copies of the CLDP on July 23, 2015 and
13   August 18, 2015, but Plaintiff had not received the copies. On October 7, 2015, the law librarian
14   L. Marin [not a defendant] informed Plaintiff that he could only request to see the CLDP list in
15   the law library. It wasn’t until September 2015 that Plaintiff saw the most current list dated June
16   1, 2015.
17          On November 5, 2015, Plaintiff filed 602 appeal log no. 15-023342 because he had not
18   been given notice of what publications were completely banned. The appeal was partly granted
19   and partly denied by E. Garcia. It was denied at the third level, exhausting all remedies.
20          Plaintiff was transferred to High Desert State Prison on December 2, 2015. He received
21   his own updated copy of the CLDP, dated December 31, 2015, from the law library there.
22          Plaintiff conducted research and discovered that Juxtapoz was placed on the banned list
23   on February 15, 2015 for having obscene material. In June 2016, prison officials, by mistake,
24   issued Plaintiff the January 2016 issue of Juxtapoz. The publication was never off the banned
25   list. Plaintiff glanced at the magazine and noticed that the entire issue was art themed, although
26   there was some depiction of nude photographs in artistic settings. None depicted sexual acts or
27   obscene material.
28          Relief Requested

                                                     6
 1          Plaintiff requests monetary damages, declaratory and injunctive relief, costs of suit, and
 2   attorney fees.
 3   IV.    PLAINTIFF’S CLAIMS
 4          The Civil Rights Act under which this action was filed provides:
 5          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
 6          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 7          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
 8

 9   42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
10   provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490
11   U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also
12   Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles,
13   697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012);
14   Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
15          To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
16   under color of state law and (2) the defendant deprived him of rights secured by the Constitution
17   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
18   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
19   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
20   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
21   which he is legally required to do that causes the deprivation of which complaint is made.’”
22   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
23   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
24   established when an official sets in motion a ‘series of acts by others which the actor knows or
25   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
26   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles
27   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
28   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,

                                                      7
 1   1026 (9th Cir. 2008).
 2           A.      Official and Individual Capacity
 3           Plaintiff brings this action against defendant Carpio in her individual capacity and
 4   defendant Beard in his official capacity.
 5           Plaintiff may not bring a suit for damages against defendants in their official capacities.
 6   “The Eleventh Amendment bars suits for money damages in federal court against a state, its
 7   agencies, and state officials in their official capacities.” Aholelei v. Dept. of Public Safety, 488
 8   F.3d 1144, 1147 (9th Cir. 2007) (citations omitted). However, the Eleventh Amendment does
 9   not bar suits seeking damages against state officials in their personal capacities, Hafer v. Melo,
10   502 U.S. 21, 30 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003), or suits for declaratory
11   or injunctive relief brought against state officials in their official capacities, Austin v. State Indus.
12   Ins. System, 939 F.2d 676, 680 fn.2 (9th Cir. 1991). Therefore, Plaintiff fails to state a claim for
13   damages against defendant Beard in his official capacity, but he is not barred by the Eleventh
14   Amendment from seeking injunctive or declaratory relief against defendant Beard in his official
15   capacity, or from seeking money damages from defendant Carpio in her individual capacity.
16           B.      Due Process -- Fourteenth Amendment
17           The Due Process Clause of the Fourteenth Amendment protects prisoners from being
18   deprived of liberty or property without due process of law. Wolff v. McDonnell, 418 U.S. 539,
19   556 (1974). In order to state a cause of action for deprivation of procedural due process, a
20   plaintiff must first establish the existence of a liberty or property interest for which the protection
21   is sought. “States may under certain circumstances create liberty interests which are protected
22   by the Due Process Clause.” Sandin v. Conner, 515 U.S. 472, 483–84 (1995). Liberty interests
23   created by state law are generally limited to freedom from restraint which “imposes atypical and
24   significant hardship on the inmate in relation to the ordinary incidents of prison life.” Id.
25                   1.      Withheld Mail and Right to Receive Notice
26           Plaintiff contends that his due process rights were violated by Defendants when they
27   withheld his magazines and failed to timely notify him that his mail was being withheld.
28   Prisoners have a protected interest in their personal property. Hansen v. May, 502 F.2d 728, 730

                                                        8
 1   (9th Cir. 1974). An authorized, intentional deprivation of property is actionable under the Due
 2   Process Clause. See Hudson v. Palmer, 468 U.S. 517, 532, n.13, 104 S.Ct. 3194 (1984); Barnett
 3   v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994). However, an unauthorized deprivation of
 4   personal property does not give rise to a viable claim for relief under the Due Process Clause of
 5   the Fourteenth Amendment. Hudson v. Palmer, 468 U.S. 517, 533 (1984); Barnett v. Centoni,
 6   31 F.3d 813, 816–17 (9th Cir. 1994). Moreover, a negligent or intentional deprivation of a
 7   prisoner’s property fails to state a claim under section 1983 if the state has an adequate post
 8   deprivation remedy. Hudson, 468 U.S. at 533. California Law provides an adequate post-
 9   deprivation remedy for any property deprivations. See Cal.Gov’t Code §§ 810– 895.
10          While authorized, intentional deprivations of property are actionable under the Due
11   Process Clause, see Hudson, 468 U.S. at 532, n.13; Quick v. Jones, 754 F.2d 1521, 1524 (9th
12   Cir. 1985), the Due Process Clause is violated only when the agency “prescribes and enforces
13   forfeitures of property without underlying statutory authority and competent procedural
14   protections,” Nevada Dep’t of Corrections v. Greene, 648 F.3d 1014, 1019 (9th Cir. 2011) (citing
15   Vance v. Barrett, 345 F.3d 1083, 1090 (9th Cir. 2003)) (internal quotations omitted).
16          Plaintiff seeks replacement of his withheld Juxtapoz issues from June 2015 to June 2016,
17   which he alleges were withheld pursuant to a statewide policy. Plaintiff’s Due Process claim
18   fails insofar as he contends the confiscation of his magazines was unauthorized. To the extent
19   he argues that it was authorized, Plaintiff admits that he received notice of the confiscation,
20   although untimely, and was able to submit an inmate appeal concerning the confiscation of the
21   publications at issue. This was all the process that he was due. See Brown v. Galvin, No. 2:16-
22   cv-2629 JAM DB P, 2017 WL 6611501, at *4 (E.D. Cal. Dec. 27, 2017).
23           The lack of notice of the prison’s rejection of Plaintiff’s publications may state a
24   procedural due process claim under Procunier. Sorrels v. McKee, 290 F.3d 965, 972–73 (9th
25   Cir. 2002). An inmate “has a Fourteenth Amendment due process liberty interest in receiving
26   notice that his incoming mail is being withheld by prison authorities.” Frost v. Symington, 197
27   F.3d 348, 353 (9th Cir. 1999). It is undisputed that “withhold[ing] delivery of [inmate mail] must
28   be accompanied by minimum procedural safeguards.” Procunier v. Martinez, 416 U.S. 396, 417–

                                                     9
 1   18, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974), overruled on other grounds by Thornburgh v. Abbott,
 2   490 U.S. 401, 413–14, 109 S.Ct. 1874, 104 L.Ed.2d 459 (1989).
 3           Only if the failure to provide notice was pursuant to prison policy does this constitute a
 4   due process violation actionable under § 1983. Id. Here, Plaintiff has not alleged that failure to
 5   notify him was pursuant to prison policy. In fact, Plaintiff alleges that defendant Carpio was in
 6   violation of CDCR regulations and the Department Operations Manual for failing to timely notify
 7   him that his mail was withheld. Thus, the failure to notify of the rejection was unauthorized and
 8   contrary to prison policy. It constitutes at most negligence and does not state a due process
 9   violation under § 1983.
10           Therefore, Plaintiff fails to state a due process claim for the withholding of Plaintiff’s
11   publications or defendant Carpio’s failure to notify Plaintiff that his mail was withheld.
12                   2.      Appeals Process
13           To the extent that Plaintiff claims that Defendants failed to properly review or handle
14   Plaintiff’s inmate appeals, Plaintiff is unable to state a due process claim..
15           “[I]nmates lack a separate constitutional entitlement to a specific prison grievance
16   procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no liberty interest in
17   processing of appeals because no entitlement to a specific grievance procedure), citing Mann v.
18   Adams, 855 F.2d 639, 640 (9th Cir. 1988). “[A prison] grievance procedure is a procedural right
19   only, it does not confer any substantive right upon the inmates.” Azeez v. DeRobertis, 568 F.
20   Supp. 8, 10 (N.D. Ill. 1982) accord Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993); see
21   also Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (existence of grievance procedure
22   confers no liberty interest on prisoner). “Hence, it does not give rise to a protected liberty interest
23   requiring the procedural protections envisioned by the Fourteenth Amendment.” Azeez, 568 F.
24   Supp. at 10; Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986).
25           Actions in reviewing prisoner’s administrative appeal generally cannot serve as the basis
26   for liability in a section 1983 action. Buckley, 997 F.2d at 495. The argument that anyone who
27   knows about a violation of the Constitution, and fails to cure it, has violated the Constitution
28   himself is not correct. “Only persons who cause or participate in the violations are responsible.

                                                       10
 1   Ruling against a prisoner on an administrative complaint does not cause or contribute to the
 2   violation.” Greeno v. Daley, 414 F.3d 645, 656-57 (7th Cir. 2005) accord George v. Smith, 507
 3   F.3d 605, 609-10 (7th Cir. 2007); Reed v. McBride, 178 F.3d 849, 851-52 (7th Cir. 1999); Vance
 4   v. Peters, 97 F.3d 987, 992-93 (7th Cir. 1996).; Haney v. Htay, No. 1:16-CV-00310-AWI-SKO-
 5   PC, 2017 WL 698318, at *4–5 (E.D. Cal. Feb. 21, 2017).
 6          Thus, Plaintiff’s allegations that either of the Defendants failed to properly process
 7   Plaintiff’s appeals fail to state a cognizable due process claim.
 8          C.      First Amendment
 9                  1.      Censorship and Interference with Mail
10          Plaintiff claims that Defendants violated his rights under the First Amendment. Prisoners
11   have “a First Amendment right to send and receive mail.” Witherow v. Paff, 52 F.3d 264, 265
12   (9th Cir. 1995) (per curiam). Nevertheless, correctional institutions and jails have a legitimate
13   government interest in imposing certain restraints on inmate or detainee correspondence to
14   maintain order and security. See Procunier, 416 U.S. at 413. “[A]n inmate retains those First
15   Amendment rights not ‘inconsistent with his status as a prisoner or with the legitimate
16   penological objectives of the corrections system.’” Prison Legal News v. Cook, 238 F.3d 1145,
17   1149 (9th Cir.2001).
18          Publishers “have a First Amendment right to communicate with prisoners by mail, and
19   inmates have a First Amendment right to receive this mail.” Prison Legal News v. Columbia
20   Cty., 942 F. Supp. 2d 1068, 1081–82 (D. Or. 2013) (quoting Prison Legal News v. Lehman, 397
21   F.3d 692, 699 (9th Cir. 2005). The scope and potency of these rights are, however, “subject to
22   substantial limitations and restrictions in order to allow prison officials to achieve legitimate
23   correctional goals and maintain institutional security.” Id. (quoting Walker v. Sumner, 917 F.2d
24   382, 385 (9th Cir. 1990)). To determine whether a correctional institution’s regulation that
25   “impinges on inmates’ constitutional rights” is valid, the court must determine whether that
26   regulation “is reasonably related to legitimate penological interests.” Id. (quoting Turner v.
27   Safley, 482 U.S. 78, 89, 107 S.Ct. 2254, 96 L.Ed.2d 64 (1987)).
28


                                                     11
 1          The Procunier court held that censorship of direct personal correspondence involving
 2   incidental restrictions on the right of free speech of both correspondents and the prisoners is
 3   justified if censorship furthers one or more of the substantial governmental interests of security,
 4   order, and rehabilitation of inmates, and if it was no greater than was necessary to further the
 5   legitimate governmental interest involved. Procunier, 416 U.S. 396.
 6          In Turner, the Supreme Court promulgated “a four-pronged test that guides courts in
 7   determining whether a challenged regulation passes constitutional muster.” PLN II, 397 F.3d at
 8   699 (quoting Frost, 197 F.3d at 354). Under the Turner test, courts must determine:
 9          (1)     whether the regulation is rationally related to a legitimate and neutral
10                  governmental objective;
11          (2)     whether there are alternative avenues that remain open to the inmates to exercise
12                  the right;
13          (3)     the impact that accommodating the asserted right will have on other guards and
14                  prisoners, and on the allocation of prison resources; and
15          (4)     whether the existence of easy and obvious alternatives indicates that the regulation
16                  is an exaggerated response by prison officials.
17   Id. (citing Prison Legal News v. Cook, 238 F.3d 1145, 1149 (9th Cir. 2001) (citing Turner, 482
18   U.S. at 89–90, 107 S.Ct. 2254)). “The first of these factors constitutes a sine qua non.” Id.
19   (quoting Walker, 917 F.2d at 385). In other words, “if a regulation is not rationally related to a
20   legitimate and neutral governmental objective, a court need not reach the remaining three
21   factors.” Prison Legal News v. Lehman, 397 F.3d 692, 699 (9th Cir. 2005).
22          In Bahrampour v. Lampert, 356 F.3d 969, 972 (9th Cir. 2004), Mr. Bahrampour alleged
23   in his pro se complaint, that Oregon Department of Corrections violated his First and Fourteenth
24   Amendment rights to freedom of speech and due process by refusing to deliver certain pieces of
25   mail to him. The district court applied the Turner factors and concluded that the restrictions on
26   the receipt of role-playing and sexually explicit materials were “constitutional even if they do in
27   some minor respect infringe on plaintiff’s First Amendment rights.” Id. at 975.
28


                                                     12
 1           In this case, Plaintiff alleges that his rights to receive the publications Artnews and
 2   Juxtapoz were violated. Plaintiff alleges that he did not receive the February or June 2015 issues
 3   of the publication Artnews, an art magazine published since 1902, with art ranging from
 4   prehistoric to more contemporary art. FAC at 2 ¶ 8. Plaintiff was told that the February issue
 5   was withheld as in violation of CCR Tit. 15 § 3135(d)(1) because the magazine portrays sexually
 6   explicit materials . . . page 25 & 40 shows the areola and nipple of female bodies.” FAC at 3-4
 7   ¶ 15.
 8           Section 3135(d)(1) provides:
             (d) Inmates shall not possess or have under their control obscene material and/or
 9
             mail containing information concerning where, how, or from whom obscene
10           material may be obtained. Obscene material means catalogs, advertisements,
             brochures, and/or material taken as a whole, which to the average person, applying
11
             contemporary statewide standards, appeals to the prurient interest. It is material
12           which taken as a whole, depicts sexual conduct, and lacks serious literary, artistic,
             political, or scientific value. Additionally, material is considered obscene when
13           it appears from the nature of the matter or the circumstances of its dissemination,
14           distribution or exhibition that it appeals to deviant sexual groups. Material subject
             to the test of the above includes, but is not limited to, pictures or images that
15           depict:
                     (1) Sexually explicit materials, which are defined as materials that show
16
                     frontal nudity including personal photographs, drawings, and magazines
17                   and pictorials that show frontal nudity.
18   Cal. Code Regs. tit. 15, § 3135

19           When considering prison regulations on incoming publications, “[s]ome content

20   regulation is permissible in the prison context.” Crozier v. Endel, No. 3:09-CV-0326-RCJ-RAM,

21   2010 WL 1640479, at *2 (D. Nev. Apr. 21, 2010), aff’d, 446 F. App’x 14 (9th Cir. 2011) (quoting

22   McCabe v. Arave, 827 F.2d 634, 638 (9th Cir. 1987); see also Thornburgh, 490 U.S. at 415–16;

23   Mauro v. Arpaio, 188 F.3d at 1059)). In light of concerns about preventing the sexual harassment

24   of prison guards and other inmates, prison officials may prohibit receipt of sexually explicit

25   materials. See Bahrampour, 356 F.3d at 976; Frost, 197 F .3d at 357; Mauro, 188 F.3d at 1060.

26   The court finds that Section 3135(d)(1) is rationally related to a legitimate and neutral

27   governmental objective.     Therefore, Defendants did not violate Plaintiff’s First Amendment

28   rights by withholding the Artnews issues because they contained sexually explicit materials.

                                                      13
 1          Section 3135(d) also provides that:
                   Text-only material shall not be considered obscene unless designated by
 2
            the Division of Adult Institutions (DAI). DAI shall then place the designated text-
 3          only material on the Centralized List of Disapproved Publications, subject to
            subsection 3134.1(e). Cal. Code Regs, tit. 15, § 3135(d).
 4
            Plaintiff alleges that the publication Juxtapoz was placed on the Centralized Disapproved
 5
     Publications List (the “Banned List”) under statewide policy in February 2015 and was
 6
     completely banned for having obscene material.           This indicates that the DAI made a
 7
     determination that Juxtapoz contained obscene content. Obscene speech is not protected by the
 8
     First Amendment, Miller v. California, 413 U.S. 15, 24 (1973), and therefore, Plaintiff is not
 9
     entitled under the First Amendment to receive a publication containing obscene material. The
10
     court finds that the placement of materials on the Banned List under Section 3135(d)’s is
11
     rationally related to a legitimate and neutral governmental objective. Therefore, Defendants did
12
     not violate Plaintiff’s First Amendment rights by withholding the Juxtapoz issues because they
13
     contained sexually explicit materials.
14
                    2.      Retaliation
15
            Allegations of retaliation against a prisoner’s First Amendment rights to speech or to
16
     petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 5527, 532 (9th
17
     Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v.
18
     Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable claim of First
19
     Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some
20
     adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
21
     such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
22
     did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
23
     567-68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012);
24
     Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
25
            An allegation of retaliation against a prisoner’s First Amendment right to file a prison
26
     grievance is sufficient to support a claim under section 1983. Bruce v. Ylst, 351 F.3d 1283, 1288
27
     (9th Cir. 2003). The Court must “‘afford appropriate deference and flexibility’ to prison officials
28


                                                     14
 1   in the evaluation of proffered legitimate penological reasons for conduct alleged to be
 2   retaliatory.” Pratt, 65 F.3d at 807 (quoting Sandin, 515 U.S. at 482). The burden is on Plaintiff
 3   to demonstrate “that there were no legitimate correctional purposes motivating the actions he
 4   complains of.” Pratt, 65 F.3d at 808.
 5           Plaintiff alleges that defendant Carpio retaliated against him by harassing him and
 6   discarding his grievance because Plaintiff filed a grievance against defendant Carpio on July 2,
 7   2015.    Plaintiff’s filing of grievances constitutes protected behavior, and harassment and
 8   interference with Plaintiff’s grievances are adverse actions against Plaintiff. However, Plaintiff
 9   has not established a causal connection between Plaintiff’s protected behavior and the adverse
10   actions taken against him by defendant Carpio. To state a retaliation claim, Plaintiff must allege
11   facts demonstrating that defendant Carpio acted against him because of Plaintiff’s grievances.
12   Plaintiff has not done so. “Threadbare recitals of the elements of a cause of action, supported by
13   mere conclusory statements, do not suffice” to state a claim. Iqbal, 556 U.S. at 678. Therefore,
14   Plaintiff fails to state a claim for retaliation.
15           D.      Promulgating or Implementing Policy
16           Plaintiff alleges that defendant Beard’s promulgation or implementation of the Banned
17   List of publications violated Plaintiff’s rights under the First and Fourteenth Amendments.
18           To state a claim against a defendant under section 1983, Plaintiff must allege some facts
19   indicating that a defendant either personally participated in the alleged deprivation of
20   constitutional rights; knew of the violations and failed to act to prevent them; or promulgated or
21   “implemented a policy so deficient that the policy ‘itself is a repudiation of constitutional rights’
22   and is ‘the moving force of the constitutional violation.’” Hansen v. Black, 885 F.2d 642, 646
23   (9th Cir. 1989) (internal citations omitted); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
24   “When a supervisory official advances or manages a policy that instructs its adherents to violate
25   constitutional rights, then the official specifically intends for such violations to occur.” OSU
26   Student Alliance v. Ray, 699 F.3d 1053, 1076 (9th Cir. 2012). “[T]hat official must have at least
27   the same level of intent as would be required if the official were directly to deprive the third party
28


                                                         15
 1   of his constitutional rights.” Lacey v. Maricopa Cnty., 693 F.3d 896, 916 (9th Cir. 2012) (en
 2   banc).
 3            Plaintiff fails to allege facts from which the court can infer that defendant Beard intended
 4   to deprive Plaintiff of his constitutional rights by implementing the Banned List, or that the policy
 5   itself caused a constitutional violation against Plaintiff. Therefore, Plaintiff fails to state a claim
 6   against defendant Beard for making or promulgating a deficient policy.
 7            E.     Cover-Up
 8            Plaintiff alleges that defendant Carpio gave Plaintiff an 1819 form dated February 13,
 9   2015, which Plaintiff had not seen or received in February. Defendant Carpio dated the form
10   February 13, 2015 as the date being “forwarded to inmate,” but Plaintiff did not receive the form
11   until June 30, 2015. Plaintiff also alleges that defendant Carpio was tasked with conducting an
12   interview with Plaintiff concerning Plaintiff’s appeal about the Juxtapoz publication, and
13   Defendant Carpio falsely noted on the appeal that she had conducted an interview with Plaintiff
14   on September 18, 2017 in the “H.U.” (Housing Unit). Plaintiff alleges that he did not receive
15   such interview.
16            To the extent that Plaintiff attempts to raise a cover-up claim against defendant Carpio
17   for attempting to cover up what had happened, the claim is premature. Allegations that officials
18   engaged in a cover-up state a constitutional claim only if the cover-up deprived a plaintiff of his
19   right of access to courts by causing him to fail to obtain redress for the constitutional violation
20   that was the subject of the cover-up. Dell v. Espinoza, No. 116CV1769MJSPC, 2017 WL
21   531893, at *6–7 (E.D. Cal. Feb. 7, 2017) (citing see Karim-Panahi v. Los Angeles Police Dept.,
22   839 F.2d 621, 625 (cover-up “allegations may state a federally cognizable claim provided that
23   defendants’ actions can be causally connected to a failure to succeed in the present lawsuit.”));
24   Rose v. City of Los Angeles, 814 F. Supp. 878, 881 (C.D. Cal. 1993).
25            A cover-up claim is premature when, as here, Plaintiff’s action seeking redress for the
26   underlying constitutional violations remains pending. See Karim-Panahi, 839 F.2d at 625; Rose,
27   814 F. Supp. at 881 (“Because the ultimate resolution of the present suit remains in doubt,
28   [p]laintiff’s cover-up claim is not ripe for judicial consideration.”)

                                                       16
 1          F.        State Law Claims -- Violation of CDCR Rules and Regulations
 2          Plaintiff alleges that defendant Carpio violated California regulations and CDCR rules in
 3   the Department Operations Manual. Violation of state tort law, state regulations, rules and
 4   policies of the CDCR, or other state law is not sufficient to state a claim for relief under § 1983.
 5   Section 1983 does not provide a cause of action for violations of state law. See Galen v. Cnty.
 6   of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007). To state a claim under § 1983, there must be
 7   a deprivation of federal constitutional or statutory rights. See Paul v. Davis, 424 U.S. 693 (1976);
 8   also see Buckley v. City of Redding, 66 F.3d 188, 190 (9th Cir. 1995); Gonzaga University v.
 9   Doe, 536 U.S. 273, 279 (2002). Although the court may exercise supplemental jurisdiction over
10   state law claims, Plaintiff must first have a cognizable claim for relief under federal law. See 28
11   U.S.C. ' 1367.
12          In this instance, the court fails to find any cognizable federal claims in the First Amended
13   Complaint. Therefore, Plaintiff=s state claims fail.
14   V.     CONCLUSION AND RECOMMENDATIONS
15          For the reasons set forth above, the court finds that Plaintiff fails to state any cognizable
16   claim against any of the Defendants in the First Amended Complaint. Therefore, the court shall
17   recommend that this case be dismissed for failure to state a claim.
18          Under Rule 15(a) of the Federal Rules of Civil Procedure, “[t]he court should freely give
19   leave to amend when justice so requires.” However, the court previously granted Plaintiff leave
20   to amend the complaint, with ample guidance by the court, and Plaintiff has now filed two
21   complaints without stating any claims upon which relief may be granted under § 1983. The court
22   is persuaded that Plaintiff is unable to allege any facts, based upon the circumstances he
23   challenges, that would state a cognizable claim. “A district court may deny leave to amend when
24   amendment would be futile.” Hartmann v. CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013). The
25   court finds that the deficiencies outlined above are not capable of being cured by amendment,
26   and therefore further leave to amend should not be granted. 28 U.S.C. § 1915(e)(2)(B)(ii); Lopez
27   v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).
28   ///

                                                      17
 1          Therefore, based on the foregoing, IT IS HEREBY RECOMMENDED that:
 2          1.      This case be DISMISSED, with prejudice, for failure to state a claim upon which
 3                  relief may be granted under § 1983; and
 4          2.      The Clerk be directed to CLOSE this case.
 5          These findings and recommendations will be submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 7   of the date of service of these findings and recommendations, Plaintiff may file written objections
 8   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
10   time may result in waiver of the right to appeal the district court’s order. Wilkerson v. Wheeler,
11   772 F.3d 834, 839 (9th Cir. Nov. 18, 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th
12   Cir. 1991)).
13
     IT IS SO ORDERED.
14

15      Dated:      July 29, 2019                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     18
